Citation Nr: 1203784	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-25 674	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right shoulder impingement.

2.  Entitlement to a rating in excess of 40 percent for residuals of a right arm gunshot wound (GSW) with radial nerve involvement.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to April 27, 2006 for the award of service connection for various right arm scars, each rated 10 percent.

5.  Entitlement to an effective date prior to April 27, 2006 for the award of a 10 percent rating for residual superficial wound to the right chest wall. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Montgomery, Alabama VA Regional Office which, in pertinent part, granted service connection for scars of the right upper and lower arm, rated 10 percent, effective April 27, 2006; granted a 10 percent rating for residual superficial wound to the right chest wall effective April 27, 2006; and denied a rating in excess of 40 percent for residuals of a right arm wound with radial nerve involvement.  An interim (October 2009) rating decision awarded separate ratings for three individual right arm scars (on the posterior surface of the lower arm, on the anterior surface of the lower arm, and on the anterior surface of the upper arm) rated 10 percent each, also effective April 27, 2006.  In October 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the Veteran requested and was granted a 60 day abeyance period for the submission of additional evidence; additional evidence was received with a waiver of RO consideration. 

The issues seeking an increased rating for right arm GSW with radial nerve involvement, an earlier effective date for the award of service connection for various right arm scars each rated 10 percent, and an earlier effective date for the award of a 10 percent rating for residual superficial wound to the right chest wall, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

In June 2011 and October 2011, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeals regarding service connection for right shoulder impingement (in June 2011) and an increased rating for PTSD (in October 2011); there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims of service connection for right shoulder impingement, and seeking an increased rating for PTSD; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In August 2008, the Veteran filed a substantive appeal perfecting his appeal seeking service connection for right shoulder impingement and an increased rating for PTSD.  In a June 2011 statement, he stated that he wished to withdraw his appeal in the matter of service connection for right shoulder impingement, and in an October 2011 statement he stated that he wished to withdraw his appeal seeking an increased rating for PTSD.  As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration in the matters of service connection for right shoulder impingement or an increased rating for PTSD.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeals seeking service connection for right shoulder impingement and an increased rating for PTSD are dismissed.


REMAND

In several statements, the Veteran has raised claims of clear and unmistakable error (CUE) in a September 1970 RO decision regarding all three matters now before the Board.  

Regarding the rating for residuals of a right arm GSW with radial nerve involvement, the Veteran asserted in a March 2009 statement that he believed this disability should be rated 50 percent "back to 1970, the date of my original award".  In a June 2011 statement, he contended that the residuals of right arm gunshot wound with radial nerve involvement have been erroneously rated under Code 5305 (as severe muscle disability of the dominant arm), whereas they should be rated under Code 8514 (for severe incomplete paralysis of hand movements for the dominant/major hand).  The Board notes that the Veteran is right-handed, as reflected on numerous VA examinations and records.  He stated, "This is where the VA has made their CUE. ... This is where the error has been from the beginning.  This has been my claim from the beginning."  Taken together, the Veteran's statements form a contention that there is CUE in the September 1970 rating decision for not granting a 50 percent rating for the residuals of right arm gunshot wound with radial nerve involvement effective from 1970 (his separation from service).

Regarding the effective date for the award of service connection for various right arm scars, in an August 2008 statement the Veteran requested separate ratings for the various scars to his right arm, which had been rated as a single disability in the July 2007 rating decision.  He stated, "The non-rating of the scars separately during the original claim in 5-5-1970 is a clear and unmistakable error on the part of VARO.  I request back pay to that time."  An October 2009 rating decision found that the failure to grant separate ratings for the three scars to the right arm was clearly and unmistakably erroneous and awarded separate ratings for scars to the posterior surface of the lower arm, to the anterior surface of the lower arm, and to the anterior surface of the upper arm at 10 percent each, again effective April 27, 2006.  In a June 2011 statement, the Veteran again contended that he merited an effective date of 1970 (from his separation from service) for the award of service connection for the various scars to the right arm, indicating that his CUE claim had not been fully and adequately addressed.

Regarding the effective date for the 10 percent rating for residual superficial wound to the right chest wall, in a March 2009 statement the Veteran contended that there was CUE in the [September] 1970 rating decision regarding the original rating of this disability.

These CUE claims have not yet been developed or adjudicated by the RO (regarding the effective date for the award of service connection for various right arm scars, \ not fully developed and adjudicated by the RO).  As the three claims remaining on appeal are inextricably intertwined with the pending claims of CUE in the September 1970 RO decision, consideration of such matters must be deferred pending the development and adjudication of the CUE claims. 

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claims of CUE in the September 1970 rating decision, the RO should provide the Veteran all VCAA-mandated notice (specifically advising him of what is needed to substantiate a CUE claim), and afford him and his representative the opportunity to respond.  The RO should also arrange for any further development indicated.  

2.  The RO should then adjudicate the various claims of CUE in the September 1970 rating decision.  If any is denied, the Veteran should be so advised, and also advised of his appellate rights and that the matter(s) will not be before the Board unless he initiates, and perfects, an appeal in the matter(s).  

3.  The RO should then review the matters of an increased rating for right arm GSW with radial nerve involvement, an earlier effective date for the award of service connection for various right arm scars each rated 10 percent, and an earlier effective date for the award of a 10 percent rating for residual superficial wound to the right chest wall, in light of its determinations on the CUE claims.  If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


